               Case 3:20-cv-05548-RJB Document 8 Filed 09/14/20 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      BRENDA M. JOHNSON,
                                                           CASE NO. 3:20-cv-05548-RJB
11                             Plaintiff,
                                                           REPORT AND RECOMMENDATION
12              v.
                                                           NOTED FOR: October 2, 2020
13      TACOMA POLICE, et al.,

14                             Defendants.

15

16          The District Court has referred this 42 U.S.C. § 1983 civil rights action to United States

17   Magistrate Judge J. Richard Creatura. See Am. Gen. Order No. 02-19. The Court’s authority for

18   the referral is 28 U.S.C. § 636(b)(1)(A) and (B) and Magistrate Judge Rules MJR3 and MJR4.

19          This matter is before the Court on the undersigned’s Order to Show Cause or Amend

20   Proposed Complaint. See Dkt. 7. Plaintiff, proceeding pro se, has not responded to the Court’s

21   order, despite that the deadline to do so was on August 24, 2020. See id. Because plaintiff failed

22   to timely respond to the Court’s order to show cause (Dkt. 7), the undersigned recommends

23

24


     REPORT AND RECOMMENDATION - 1
                  Case 3:20-cv-05548-RJB Document 8 Filed 09/14/20 Page 2 of 3




 1   denying plaintiff’s in forma pauperis application (Dkt. 5) and dismissing this action without

 2   prejudice.

 3                                              DISCUSSION

 4          In her proposed complaint, plaintiff alleges that on June 2, 2020, Pioneer Human

 5   Services’ manager, defendant Amber Miller, entered plaintiff’s residence without permission.

 6   Dkt. 1, at 6. Plaintiff further alleges that she called the police for breaking and entering and

 7   safety and health “COVID-19.” Id. Plaintiff alleges that “[d]efendants . . . failed to investigate

 8   [the] scene” of the breaking and entering, that defendants “left the suspect in the building,” and

 9   that “[d]efendants wrote a false incident report.” Id. at 3, 6. Plaintiff further alleges that

10   defendants “treated her differently,” and that defendants were “negligen[t] [and] non-complian[t]

11   and “failed to perform dut[ies]” regarding unspecified housing violations. See id. at 6.

12          Based on the forgoing, plaintiff alleges that defendants Pioneer Human Services (a

13   nonprofit social enterprise), Amber Miller (Pioneer Human Services’ manager), the Tacoma

14   Police Department, two Tacoma police officers (Moses and Brame), the Tacoma Housing

15   Development, and a Tacoma Housing Development headquarter inspector (Jeff Fisher) violated

16   her rights under the Fourth and Fourteenth Amendments; Title VII of the Civil Rights Act of

17   1964, 42 U.S.C. § 2000e (“Title VII”); 42 U.S.C. § 1981; and the Fair Housing Act of 1968, 42

18   U.S.C. §3601 (“Fair Housing Act”). See Dkt. 1, at 1–2, 7.

19          On July 24, 2020, the Court ordered plaintiff to amend her proposed complaint on the

20   basis that she failed to state a claim upon which relief can be granted. See Dkt. 7. Specifically,

21   the Court stated that plaintiff failed to properly name municipal defendants, failed to establish

22   municipal liability under 42 U.S.C. § 1983, failed to plead sufficient facts to demonstrate how

23   defendants Pioneer Human Services, Miller, and Fisher were subject to suit under 42 U.S.C. §

24


     REPORT AND RECOMMENDATION - 2
               Case 3:20-cv-05548-RJB Document 8 Filed 09/14/20 Page 3 of 3




 1   1983, and failed to plead sufficient facts to plausibly state a claim of employment and/or housing

 2   discrimination under Title VII, 42 U.S.C. § 1981, and the Fair Housing Act. See id. at 5–10.

 3   The Court further warned plaintiff that if she failed to amend her proposed complaint or

 4   adequately address the issues raised in the order to show cause on or before August 24, 2020, the

 5   undersigned would recommend denial of her in forma pauperis application (Dkt. 5) and

 6   dismissal of this action without prejudice. See Dkt. 7, at 11.

 7          Plaintiff has taken no action in response to the Court’s order to show cause. Therefore,

 8   the undersigned recommends that plaintiff’s in forma pauperis application (Dkt. 5) be DENIED,

 9   and that this matter should be DISMISSED without prejudice.

10          Pursuant to 28 U.S.C. § 636(b)(1) and Fed. R. Civ. P. 72(b), the parties shall have

11   fourteen (14) days from service of this Report to file written objections. See also Fed. R. Civ. P.

12   6. Failure to file objections will result in a waiver of those objections for purposes of de novo

13   review by the district judge, see 28 U.S.C. § 636(b)(1)(C), and can result in a result in a waiver

14   of those objections for purposes of appeal. See Thomas v. Arn, 474 U.S. 140 (1985); Miranda v.

15   Anchondo, 684 F.3d 844, 848 (9th Cir. 2012) (citations omitted). Accommodating the time limit

16   imposed by Rule 72(b), the Clerk is directed to set the matter for consideration on October 2,

17   2020, as noted in the caption.

18          Dated this 14th day of September, 2020.

19

20

21                                                         A
                                                           J. Richard Creatura
22
                                                           United States Magistrate Judge
23

24


     REPORT AND RECOMMENDATION - 3
